 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 1 of 11 Page ID #:923




 1   Robert Fish (SBN 149711)
     rfish@fishiplaw.com
 2   John van Loben Sels (SBN 201354)
     jvanlobensels@fishiplaw.com
 3   Jennifer Shih (SBN 276225)
     jshih@fishiplaw.com
 4   FISH IP LAW, LLP
     2603 Main Street, Suite 1000
 5   Irvine, California 92614
     Telephone: (949) 943-8300
 6   Facsimile: (949) 943-8358
 7   Attorneys for Defendant
 8
 9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA

11   DENNIS FUGNETTI,                    Case No.: 8:19-cv-00847-CJC (DFMx)
12                        Plaintiff,
     v.
13                                       NOTICE OF MOTION AND
     BIRD B GONE, INC.; and DOES 1-10,   MOTION TO SUBSTITUTE
14   inclusive,
                                         ALANA FUGNETTI AS CROSS-
15                        Defendant      DEFENDANT
16
                                         Honorable Cormac J. Carney
17                                       Time: 1:30 p.m.
18                                       Date: September 21, 2020
19
20
21
22
23
24
25
26
27
28


                               MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 2 of 11 Page ID #:924




 1         TO ALL PARTIES AND THEIR ATTORNESY OF RECORD:
 2         PLEASE TAKE NOTICE that on September 21, 2020 at 1:30 p.m., or as
 3   soon thereafter as the matter may be heard in the courtroom of the Honorable
 4   Cormac J. Carney of the above titled court, located at Courtroom 9B of the
 5   Ronald Reagan Federal Building and United States Courthouse at 411 West
 6   Fourth Street, Santa Ana, CA 92701-4516, Defendant Bird-B-Gone (“Defendant”
 7   or “BBG”) will move for an Order to substitute Alana Fugnetti as Cross-
 8   Defendant pursuant to Federal Rules of Civil Procedure 25(a)(1). BBG also
 9   reserves the right to add Katie Fugnetti as Cross-Defendant to the extent that she
10   is a named trustee of any trust purporting to own and assert an ownership interest
11   in the copyright for Mr. Dennis Fugnetti’s Flying Pigeon Image.
12         This Motion is based on this Notice of Motion, the attached memorandum
13   of points and authorities, files and other materials that are on file with the Court
14   or may be presented at the hearing. The parties met and conferred regarding this
15   motion on June 24, 2020. Declaration of Jennifer Shih (“Shih Decl.”), ¶3.
16
17   Dated: August 24, 2020             FISH IP LAW, LLP
18
19                                       /s/ John van Loben Sels
                                        John van Loben Sels
20                                      Attorneys for Defendant, BIRD-B-GONE, INC
21
22
23
24
25
26
27
28

                                          1
                                 MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 3 of 11 Page ID #:925




 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2         Through this motion, Defendant Bird-B-Gone (“Defendant”) or (“BBG”)
 3   requests that the Court substitute Plaintiff Dennis Fugnetti’s wife, Alana Fugnetti,
 4   as the new Cross-Defendant (“Fugnetti”). BBG also reserves the right to add Mr.
 5   Fugnetti’s daughter, Katie Fugnetti, as a Cross-Defendant to the extent that she is
 6   named as the trustee for any trust asserting an ownership interest in the copyright
 7   for Mr. Fugnetti’s Flying Pigeon Image photograph.
 8   I.    FACTUAL AND PROCEDURAL BACKGROUND
 9         On May 6, 2019, Plaintiff Dennis Fugnetti filed a complaint alleging
10   copyright infringement of a picture of pigeon “Flying Pigeon Image” that BBG
11   commissioned. Dkt. 1.The Honorable Judge Guilford previously stated that in an
12   order that he “is concerned about the vigorous activity in this case compared to
13   the small amounts involved in a dispute about a single unremarkable photograph
14   of a rather limited value.” ECF 42 at 1 (emphasis added).
15         On October 1, 2019, BBG filed a first amended answer and counterclaims
16   for breach of contract and breach of non-exclusive license against Mr Fugnetti
17   personally. Dkt. 32. Following Plaintiff’s second motion to strike BBG’s
18   counterclaims, BBG’s counterclaim for breach of non-exclusive license survived.
19   Dkt. 42. BBG’s counterclaim alleges that with the purchase of the Flying Pigeon
20   Image, Mr. Fugnetti granted BBG an unrestricted oral, non-exclusive license to
21   the Flying Pigeon Image. Dkt. 42, ¶49. At the time he sold and licensed the
22   Flying Pigeon Image to BBG, Mr. Fugnetti never indicated expressly or
23   implicitly that there was a limitation in scope of any sort in how BBG could use
24   the Flying Pigeon Image. Id., ¶50. As a direct result of Mr. Fugnetti’s actions in
25   violating the terms of the non-exclusive license, BBG has suffered monetary,
26   competitive, and irreparable harm. Id., ¶55.
27         On or about May 20, 2020, Defendant learned of Plaintiff’s death which
28   occurred in or about January of 2020.

                                         1
                                MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 4 of 11 Page ID #:926




 1         For five months Plaintiff’s counsel inexplicably and inexcusably withheld
 2   information concerning Plaintiff Fugnetti’s death from the Court and from
 3   Defendant. Critically, Plaintiff’s counsel never informed BBG or the Court
 4   regarding any of the relevant details of Mr. Fugnetti’s death, his estate, or how
 5   and to whom Mr. Fugnetti’s ownership interest in the copyright for the Flying
 6   Pigeon Image passed under California law. In response to counsel’s belated, bare
 7   bones email announcement of Mr. Fugnetti’s death, Defendant wrote to call out a
 8   number of fundamental problems with counsel’s deliberate withholding of this
 9   critical fact, not the least of which being counsel’s ethical obligation to timely
10   inform the Court.
11         On May 26, 2020, Defendant filed a Notice of Suggestion of Death. Dkt.
12   54. Following that notice, on June 12, 2020, the Court issued an order
13   concerning Mr. Fugnetti’s death. ECF 56. In its order the Court admonished that
14   “Plaintiff has apparently continued to litigate this case after Mr. Fugnetti’s death,
15   without timely notifying he parties and the Court, and without substituting a
16   representative of Plaintiff’s estate.” Dkt. 56 at 2. The Court ordered the parties
17   to meet and confer regarding any planned substitution for Mr. Fugnetti as a party
18   in the case. Notwithstanding this fact, Plaintiff’s counsel failed to provide
19   Defendant’s counsel with any of the basic information needed to meaningfully
20   confer about his planned motion, and failed to provide sufficient information for
21   Defendant to determine whether it must bring its own separate motion to
22   substitute a new party to serve as counterclaim defendant in this case. For
23   example, during the party’s meet and confer, Plaintiff’s counsel stated that he
24   believed “the wife inherited everything”, but provided no factual or legal basis
25   for that conclusion. Shih Decl. ¶3. Further, counsel refused to provide a copy of
26   any will or trust instrument by which such a succession may have taken place.
27   Id.
28         Next, Plaintiff’s counsel indicated that his plan was to create a new trust;

                                          2
                                 MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 5 of 11 Page ID #:927




 1   one whose only purpose was to hold the Flying Pigeon Image copyright and to
 2   assert that right in this case. Counsel indicated that he planned to bring a motion
 3   seeking to substitute this newly-created trust for Mr. Fugnetti as plaintiff. The
 4   trust would have no other assets and no other purpose. However, counsel refused
 5   to provide Defendant’s counsel with a copy of the trust instrument and failed to
 6   identify any trustees or beneficiaries of this new trust. For these reasons and
 7   under these circumstances, it is impossible for Defendant to agree to counsel’s
 8   planned substitution motion. Even if the Court were to permit Plaintiff’s counsel
 9   to substitute this new trust as plaintiff in the case, Defendant could not agree that
10   the trust could also serve as counterclaim defendant. This is because the trust
11   will have no assets from which Defendant could enforce a judgment in its favor
12   at the end of the case. Obviously, this is the intention of Plaintiff’s counsel:
13   create a situation where his client (Mr. Fugnetti’s estate) can benefit if plaintiff’s
14   claims succeed, and no danger from an adverse judgment if he loses.
15            Contrary to what Plaintiff’s counsel suggested during the parties’ meet and
16   confer session, the foregoing is not a result Mr. Fugnetti could have achieved for
17   himself in life. That is, Mr. Fugnetti could not have simply transferred his
18   ownership interest in the Flying Pigeon Image to a trust (after filing the
19   complaint in this case), and then substitute the trust for himself as a party. This is
20   because Mr. Fugnetti personally was the counterclaim defendant in the case. In
21   life, Mr. Fugnetti could not have insulated himself and his assets from an adverse
22   judgment by simply creating an empty trust to serve as plaintiff. Mr. Fugnetti’s
23   estate and its representatives cannot accomplish this result after Mr. Fugnetti’s
24   death.
25            On June 26, 2020, the parties filed a joint status report. Dkt. 57. In the
26   report, Plaintiff’s counsel stated that he would have until August 24, 2020, to file
27   his motion for substitution. Id. In the report BBG indicated that it would bring a
28   motion to substitute a party if it received evidence that Mrs. Fugnetti succeeded

                                            3
                                   MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 6 of 11 Page ID #:928




 1   to all of Mr. Fugnetti’s rights and responsibilities in this case. Id. at 7.
 2         Since the parties’ joint filing and notwithstanding multiple written
 3   requests, Plaintiff’s counsel refused to produce any documents or other evidence
 4   related to his plan to substitute a third party (whether a trust or any live person) in
 5   place of Mr. Fugnetti. Plaintiff’s counsel responded that such documents would
 6   be produced in “due course.” However, no such documents were ever produced.
 7         During the parties’ meet and confer call, Plaintiff’s counsel described his
 8   plan to substitute out Mr. Fugnetti as plaintiff by creating a trust to hold Mr.
 9   Fugnetti’s affirmative rights in the case. However, Plaintiff’s counsel was unable
10   or unwilling to share the new trust documents with Defendant’s counsel. As of
11   the date of this filing, Plaintiff’s counsel has not produced any trust documents
12   notwithstanding BBG’s multiple requests. Shih Decl., ¶¶4,5. Plaintiff’s counsel
13   was also unable or unwilling to inform Defendant whether this new trust would
14   hold other assets sufficient to satisfy an adverse judgment in BBG’s favor. The
15   net result of counsel’s plan is to bring a motion (at some point) seeking to
16   substitute a newly created asset-free trust as the new plaintiff and counterclaim
17   defendant.
18         The status report was the first time that Plaintiff’s counsel identified Mr.
19   Fugnetti’s daughter, Katie Fugnetti, as being “authorized” to make litigation
20   decisions on behalf of Mr. Fugentti. Plaintiff’s counsel has produced no
21   documents corroborating this assertion. It is possible that following Mr.
22   Fugnetti’s death that Katie Fugnetti is the person who inherited Mr. Fugnetti’s
23   copyright and other assets, and it is possible Katie Fugnetti with be the trustee
24   responsible for asserting the copyright in this case. If that is the case, Katie
25   Fugnetti will be responsible for causing BBG’s damages going forward and BBG
26   will need to seek leave to add Katie Fugnetti as a counterclaim defendant in the
27   case as well.
28

                                           4
                                  MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 7 of 11 Page ID #:929




 1   II.   ARGUMENT
 2         A. Standard of Review
 3         “Decisions on the motion for substitution are within the trial court's
 4   discretion.” McKenna v. Pacific Rail Serv., 32 F.3d 820, 836 (3d Cir.1994).
 5   Federal Rule of Civil Procedure 25(a)(1) provides the following:
 6
           If a party dies and the claim is not thereby extinguished, the court may order
 7         substitution of the proper parties. The motion for substitution may be made
           by any party or by the successors or representatives of the deceased party
 8
           and, together with the notice of hearing, shall be served on the parties as
 9         provided in Rule 5 and upon persons not parties in the manner provided in
           Rule 4 for the service of a summons, and may be served in any judicial
10
           district. Unless the motion for substitution is made not later than 90 days
11         after the death is suggested upon the record by service of statement of the
           fact of the death as provided for herein for the service of the motion, the
12
           action shall be dismissed as to the deceased party.
13
14         See FED. R. CIV. P. 25(a)(1). “Rule 25(a)(1) is merely a formula used to
15   facilitate the closing of a decedent's estate within a reasonable time.” See In re
16   Baycol Products Litig., 616 F.3d 778, 785 (8th Cir.2010). Lastly, 17 U.S.C.
17   §201(d)(1), states that “[t]he ownership of a copyright may be transferred in whole
18   or in part by any means of conveyance or by operation of law, and may be
19   bequeathed by will or pass as personal property by the applicable laws of intestate
20   succession.”
21         B. This Court Should Find That the Claim Is Extinguished By Death Of
22             Fugnetti
23         In its Order, the Court stated it “has no reason to believe that Plaintiff’s
24   counsel has any authority to act on behalf of Mr. Fugnetti’s estate. See Deiter v.
25   Kiser, 158 Cal. 259, 262 (1910) (death of client terminates counsel’s authority to
26   act on his behalf).” Dkt.56 at 2. The Court also noted that “counsel for Plaintiff
27   does not acknowledge Mr. Fugnetti’s death in the June 2020 substitution and
28   motion.” Id. Indeed, Plaintiff’s counsel has not only not acknowledged Mr.

                                          5
                                 MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 8 of 11 Page ID #:930




 1   Fugnetti’s death, but has also refused to produce any documents related to Mr.
 2   Fugnetti’s intestate succession.
 3         Although, under 17 U.S.C. §201(d)(1), the ownership of a copyright may be
 4   transferred in whole or in part by will or pass as personal property, Plaintiff’s
 5   counsel has produced no such documentation that the ownership in the Flying
 6   Pigeon Image has been properly transferred to any live person or to any entity. See
 7   17 U.S.C. §201(d)(1)(emphasis added). Only the “legal or beneficial owner of an
 8   exclusive right under a copyright is entitled, subject to the requirements of section
 9   411, to institute an action for any infringement.” See 17 U.S.C. §501(b). Because
10   Plaintiff has not established proper standing, BBG respectfully requests the Court
11   extinguish the claim of copyright infringement. BBG reserves the right to bring a
12   motion to dismiss if Plaintiff substitutes a third-party with no standing.
13         C. Plaintiff Cannot Substitute An Unspecified, Empty New Trust As
14             Counterclaim Defendant
15         Plaintiff’s counsel has only described his plan to substitute out Mr. Fugnetti
16   as plaintiff by creating an empty trust to hold Mr. Fugnetti’s affirmative rights in
17   the case. However, Plaintiff’s counsel is unable or unwilling to share the new trust
18   documents with BBG’s counsel. The net result is Plaintiff’s counsel plans to
19   improperly bring a motion seeking to substitute a newly created asset-free trust as
20   the new plaintiff and counterclaim defendant.
21         However, Mr. Fugnetti could not have transferred his ownership interest in
22   the Flying Pigeon Image to a trust and then substitute the trust for himself as a
23   party. This is because Mr. Fugnetti was personally named as a counterclaim
24   defendant in the case, and he was personally liable to BBG for the damages he
25   caused as a result of his breach of the contract with BBG. In life, Mr. Fugnetti
26   could not have insulated himself and his assets from an adverse judgment by
27   simply creating an empty trust to serve as plaintiff. This Court must not allow
28   Mr. Fugnetti’s estate and its representatives cannot accomplish this result after

                                          6
                                 MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 9 of 11 Page ID #:931




 1   Mr. Fugnetti’s death.
 2
 3         D. In The Alternative, This Court Must Name Alana Fugnetti And/Or
 4             Katie Fugnetti As Successors To Dennis Fugnetti
 5         Should this Court not find that the copyright infringement claim is
 6   extinguished by the death of Mr. Fugnetti, BBG respectfully requests that this
 7   Court order substitution of the correct party as Cross-Defendant. This Court may
 8   order substitution of the decedent by a “proper party.” See Hilao v. Estate of
 9   Marcos, 103 F.3d 762, 766 (9th Cir. 1996). An executor or administrator, or
10   distributee of a distributed estate are proper parties for substitution of a deceased
11   party. See Sinito v. U.S. Dept. of Justice, 176 F.3d 512, 516 (D.C.Cir.1999). A
12   court may order substitution of the proper legal representative (e.g., executor). See
13   Sequoia Prop. & Equip. Ltd. P'ship v. United States, No. CV-F-97-5044-LJO,
14   2002 WL 32388132, at *2 (E.D. Cal. June 3, 2002). “Generally, the deceased's
15   legal representative (e.g., executor or administrator) is the proper party to be
16   substituted. However, once the estate has been distributed, distributees are also
17   proper parties for substitution.” Id.
18         According to Plaintiff’s counsel, Dennis Fugnetti’s wife, Mrs. Fugnetti,
19   “inherited everything”, including any rights Mr. Fugnetti had in his copyright, and
20   any obligations Mr. Fugnetti had with respect to the license BBG has to use the
21   Flying Pigeon Image. However, Plaintiff’s counsel repeatedly refused to provide
22   any documents backing this claim, and to this date has persisted in that refusal.
23   Shih Decl., ¶¶4,5. At the same time, Plaintiff’s counsel also indicated that Katie
24   Fugnetti was authorized to make legal decisions on behalf of Mr. Fugnetti.
25   However, just as with Mrs. Fugnetti, Plaintiff’s counsel provided no documents or
26   other evidence regarding the role Katie Fugnetti had or will have going forward
27   and what the legal basis is for such an assertion. As a result, this Court has
28   authority to substitute Mrs. Fugnetti and/or Katie Fugnetti as the proper legal

                                          7
                                 MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 10 of 11 Page ID #:932




 1   representative(s) once Plaintiff’s counsel has produced the requested documents.
 2   III.   CONCLUSION
 3          Pursuant to Rule 25(a) of the Federal Rules of Civil Procedure, it is hereby
 4   requested that Mrs. Fugnetti and/or Katie Fugnetti be substituted in place of
 5   Dennis Fugnetti as counter defendant in this action, so the action on his behalf
 6   may proceed.
 7
 8   Dated: August 24, 2020             FISH IP LAW, LLP
 9
10                                      /s/ John van Loben Sels
                                       John van Loben Sels
11                                     Attorneys for Defendant, BIRD-B-GONE, INC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         8
                                MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59 Filed 08/24/20 Page 11 of 11 Page ID #:933




 1                            CERTIFICATE OF SERVICE
 2
 3         I hereby certify that a true and correct copy of the above and foregoing
 4   document was served on all counsel of record via the Court’s CM/ECF system on
 5   August 24, 2020.
 6
 7                                    Respectfully submitted,
 8                                    FISH IP LAW, LLP
 9
10   Dated: August 24, 2020           /s/ John van Loben Sels
                                      John van Loben Sels
11                                    Attorneys for Defendant, BIRD-B-GONE, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         1
                               CERTIFICATE OF SERVICE
